United States Court of Appeals
                                                                                                     Fifth Circuit
                                                                                                    F I L E D
                                                                                                   February 6, 2004
                         IN THE UNITED STATES COURT OF APPEALS
                                                                                               Charles R. Fulbruge III
                                                                                                       Clerk

                                       FOR THE FIFTH CIRCUIT

                                         ______________________

                                              No. 03-50732
                                        _______________________

DRESNER INVESTMENT SERVICES, INC.

                                                                       Plaintiff-Appellee,

                                            versus

AGILITY CAPITAL, INC. F/K/A
AUTOBOND ACCEPTANCE CORPORATION
                                                                       Defendant-Appellant.

                           _________________________________________

                              Appeal from the United States District Court
                                   for the Western District of Texas
                            ________________________________________

Before BENAVIDES, STEWART, and DENNIS Circuit Judges.

PER CURIAM:*

        Defendant-Appellant, Agility Capital, Inc. (“Agility”) appeals the decision of the district court

granting Plaintiff-Appellee, Dresner Investment Services, Inc.’s (“Dresner”) motion for summary

judgment. The district court held that the language in a disputed financial advisor agreement

(“Agreement”) required Agility to pay Dresner a fee for its assistance in securing Agility a $20 million

equity line of credit (“Equity Line”) at the time the Equity Line was secured rather than when Agility



        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
actually drew funds from it.

        The parties agree that the Agreement is unambiguous. Based on our de novo review of the

district court’s summary judgment decision, the Agreement, and the applicable law, we affirm the

district court’s grant of summary judgment in favor of Dresner for essentially the reasons enunciated

by the district court. Fed. R. Civ. P. 56 (e); Little v. Liquid Air, Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc); Instone Travel Tech Marine & Offshore v. International Shipping Partners, Inc., 334

F.3d 423, 428 (5th Cir. 2003).

AFFIRMED.




                                                   2